Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGpub. No. 20180260476 to Bar-Haim et al.

As to claim 1, Bar-Haim discloses a computerized text analysis method, comprising: 
automatically accessing at least one digital document whose subject comprises a name of a person ([0011]); 

automatically determining whether the subject of the at least one different digital document is in favor of the debatable topic or against the debatable topic ([0015]); and 
automatically determining a stance of the person with respect to the debatable topic, based on the determination of whether the subject of the at least one different digital document is in favor of the debatable topic or against the debatable topic ([0015]). 

As to claim 2, Bar-Haim discloses a method according to claim 1, further comprising automatically determining the personal derivation of the debatable topic, wherein the personal derivation is a lexical derivation of the debatable topic that has a person as a direct or inherited hypernym ([0018]). 

As to claim 3, Bar-Haim discloses a method according to claim 2, wherein the automatic determination of the personal derivation is performed by automatically querying the WordNet lexical database. ([0019])

As to claim 4, Bar-Haim discloses a method according to claim 1, wherein: the at least one digital document is an encyclopedic entry containing digital text with facts about the person, wherein the encyclopedic entry is accessible through a Uniform Resource Locator (URL) ([0039]); and 


As to claim 5, Bar-Haim discloses a method according to claim 4, further comprising detecting that the at least one digital document is the encyclopedic entry by detecting that the at least one digital document is characterized by an "rdf:type" value of "person." ([0092]).  

As to claim 7, Bar-Haim discloses a method according to claim 1, wherein the determining of whether the subject of the at least one different digital document is in favor of the debatable topic or against the debatable topic is performed by applying a rule-based classifier that is programmed to perform a regular expression (RegEx) analysis of the subject, to detect positive and negative words that affect a stance of the subject. ([0080]).

As to claims 8-18, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153